Case 2:19-cv-09535-AB-AS Document 18 Filed 09/15/20 Page 1 of 1 Page ID #:1094



  1

  2

  3

  4                                                               JS-6
  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    WESLEY GARCIA,                           CASE NO. CV 19-09535-AB(AS)

 12                     Petitioner,                   JUDGMENT
 13         v.

 14    R. SMITH,

 15                     Respondent.

 16

 17         Pursuant to the Order Accepting Findings, Conclusions and

 18   Recommendations of United States Magistrate Judge,

 19

 20         IT IS ADJUDGED that the Petition is denied and dismissed with

 21   prejudice.

 22
      DATED: September 15, 2020
 23

 24
                                                 ___________    _________ ____
 25                                              ANDRÉ BIROTTE JR.
                                                 UNITED STATES DISTRICT JUDGE
 26

 27

 28

                                            3
